DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4, 6-8, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach a method for automatically transferring pouches that includes, inter alia, the following steps:
(a) 	providing a plurality of pouches that are in stacks and placed inside a container, a robotic system that includes an imaging unit, and a receiving system, each pouch having a spout that is visible to the imaging unit; 
(b) 	scanning an image of the pouches; 
(c) 	detecting at least one feature of the visible spout to determine a location of the spout; and 
(d) 	gripping at least one stack according to a determined location of the visible spouts and transferring the stack from the container to the receiving system; 
Wherein:
each pouch has a top edge, a bottom edge that is opposite to the top edge, a first side edge and a second side edge that is opposite to the first side edge, and the pouches are arranged in (a) so that: 
i) any two adjacent pouches in the same stack partially overlap with each other; ii) the top edges of pouches in the same stack are substantially parallel to each other, and the bottom edges of pouches in the same stack are substantially parallel to each other; 
iii) the first side edges of the same stack are substantially parallel to each other, and the second side edges of the same stack are substantially parallel to each other; and
iv) centroids of spouts in the same stack are spaced apart at substantially equal distance from each other and form a substantially straight line; and 
multiple stacks are arranged in (a) so that spouts of pouches in only one stack within any two adjacent stacks are visible to the imaging unit, and spouts of pouches in the other stack within any two adjacent stacks are not visible to said imaging unit; and 
the number of stacks provided in (a) is an even number; or wherein the number of stacks provided in (a) is an odd number and the multiple stacks comprises a first stack and a last stack that are both visible to the imaging unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652